Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 08/11/2022 in response to a restriction requirement mailed on 06/29/2022 of an application filed on 09/19/2019 in which claims 16-30 are currently pending as of the preliminary amendment filed on 09/25/2019. Claims 16-21, 25, 27, 29, and 30 are being examined while claims 22-24, 26, and 28 are considered withdrawn.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 09/25/2019, 11/03/2020, and 07/21/2021.

Drawings

The Examiner contends that the drawings submitted on 09/19/2019 are acceptable for examination proceedings.

Election/Restrictions

Claims 22-24, 26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/11/2022.

Applicant's election with traverse of Species I in the reply filed on 08/11/2022 is acknowledged. However, this is not found persuasive as Examiner maintains that the species are non-obvious variants of each other such that prior art relevant to the claims of the elected species would not similarly be relevant to the claims of the non-elected species.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16, 25, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 2015/0253137).

As to claim 16, Jensen teaches a reflector arrangement for position determination or marking target points, the reflector arrangement comprising:

at least one retroreflector, which provides position determination for the reflector arrangement by means of parallel measurement beam reflection, and provides a passage surface for at least a part of measurement radiation entering the retroreflector (FIG. 6 and [0124]-[0126]),

and at least one sensor arrangement, arranged downstream of the retroreflector in relation to a measurement beam incidence direction, the sensor arrangement having a sensor for recording measurement radiation passing through the passage surface, the sensor defining an optical axis oriented orthogonally with respect to its detection surface (see FIGs. 4a and 4b; also see [0124]-[0126] and FIG. 6),

wherein: the sensor arrangement includes a code element having a code pattern (see [0096]-[0104] and FIG. 4a; also see [0105]-[0114] and FIG. 4b),

and the retroreflector, the code element, and the sensor being arranged such that: the code element is arranged between the retroreflector and the sensor (FIG. 6 and [0124]-[0126]),

and an angle-dependent position with respect to the optical axis of a projection of the code pattern onto the detection surface can be determined by means of the sensor ([0100]-[0103]).

As to claim 25, Jensen further teaches wherein the reflector arrangement provides a field of view with an elevation recording angle of at least .+-.30.degree. and up to .+-.60.degree. (see FIG. 6 and [0125]; also see [0076]).

As to claim 27, Jensen further teaches wherein the reflector arrangement comprises an evaluation unit, which is adapted to derive a spatial orientation of the reflector arrangement relative to a propagation axis of the radiation entering the retroreflector with respect to at least one degree of freedom with the aid of the position of the projection on the detection surface (see FIG. 2 and [0084], [0087], and [0089]-[0091]).

As to claim 29, Jensen further teaches wherein the reflector arrangement comprises a control unit having a recording functionality, the recording functionality being configured for position-resolved detection of the orientation measurement radiation by means of multiple readout of the sensor, at least a first readout being carried out with measurement information relating to orientation measurement radiation striking the detection surface and a second readout being carried out without this measurement information ([0084]-[0091] and FIG. 2).

As to claim 30, Jensen further teaches a measuring aid instrument having a reflector arrangement according to claim 16 (see rejection for claim 16), the measuring aid instrument being configured for contactless or tactile recording of a target point on an object with a defined position reference in relation to the reflector arrangement ([0010], [0081]-[0083], and [0089]-[0091]; also see FIG. 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Hinderling (US 2008/0229592).

As to claim 17, Jensen further teaches wherein the retroreflector is configured as a prism (FIG. 6 and [0124]-[0126]).

Jensen does not teach wherein the prism comprises: a light entry surface forming a triangle and, as an aperture, the passage surface opposite the light entry surface.

However, Hinderling teaches wherein the prism comprises: a light entry surface forming a triangle and, as an aperture, the passage surface opposite the light entry surface (see [0072]-[0075]; also see FIGs. 7a-c and 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jensen’s system with Hinderling’s system in order to provide a structurally integrated geodetic target object or a modular component for such an object, by means of which communication to a measuring unit can take place. A further object of the invention is the reduction or avoidance of errors in the data transmission between target object and measuring unit. A further object of the invention is the provision of a target object having transmitter and receiver axes located close together, so that the acquisition and communication in the measuring unit is possible with a common optical system or with two optical systems having parallel axes a small distance apart (Hinderling; [0014]-[0016]).

As to claim 18, Jensen further teaches wherein the reflector arrangement is configured as a 360.degree. retroreflector having a multiplicity of retroreflector and sensor arrangement pairs, each having a retroreflector and a sensor arrangement, with the multiplicity of retroreflectors being arranged next to one another and being configured as prisms, the multiplicity of retroreflectors numerically corresponding to the number of sensor arrangements, and each sensor arrangement being assigned to a retroreflector and the retroreflector (see [0072]-[0076], [0078], and [0079]; also see FIGs. 1a, 1b, and 1c).

As to claim 19, Jensen further teaches wherein: the multiplicity of retroreflector and sensor arrangement pairs are arranged annularly, and the 360.degree. retroreflector defines an overall azimuth field of view of 360.degree., each of the retroreflector and sensor arrangement pairs covering a part of the overall field of view (see [0072]-[0076], [0078], and [0079]; also see FIGs. 1a, 1b, and 1c).

Allowable Subject Matter

Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482